4033.46

                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI

STACY ARNOLD,                                       )
                                                    )
                              Plaintiff,            )
                                                    )      Case No. 19-CV-06137-BP
v.                                                  )
                                                    )
CITY OF ST. JOSEPH, ET AL.,                         )
                                                    )
                              Defendants.           )

                                 NOTICE OF DEPOSITION

          PLEASE TAKE NOTICE that the deposition of Plaintiff Stacy Arnold will be taken on

Friday, September 18, 2020, beginning at 9:30 a.m. before an authorized court reporter and will

continue until completed. The deposition will be recorded by stenographic means and will be held

via web conferencing program.



                                      Respectfully submitted,

                                      McANANY, VAN CLEAVE & PHILLIPS, P.A.
                                      10 E. Cambridge Circle Drive, 300
                                      Kansas City, Kansas 66103
                                      Telephone:    (913) 371-3838
                                      Facsimile:    (913) 371-4722
                                      E-mail:ggoheen@mvplaw.com


                                      By: /s/ Gregory P. Goheen
                                            Gregory P. Goheen             #58119

                                      Attorneys for Defendant St. Joseph Public Library




                                                1

            Case 5:19-cv-06137-BP Document 79 Filed 09/11/20 Page 1 of 2
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of September, 2020, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which sent notification of such filing to the
following:

Stacy Arnold
500 Westover Drive #11589
Sanford, NC 27330
Plaintiff, pro se

Steven F. Coronado
Christopher L. Heigele
Baty Otto Coronado, PC
4600 Madison Avenue, Suite 210
Kansas City, MO 64112
Attorneys for Defendants City of St. Joseph and Rebecca Hailey



                                                      /s/ Gregory P. Goheen




                                                 2

          Case 5:19-cv-06137-BP Document 79 Filed 09/11/20 Page 2 of 2
